EXHIBIT 10.2

 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement ("Agreement"), dated as of September 15,
2006, is made by and between GLOBAL MATRECHS, INC., a Delaware corporation
("Company"), and BRITTANY CAPITAL MANAGEMENT LTD, a Bahamian corporation (the
"Subscriber").
 
RECITALS
 
WHEREAS, upon the terms and subject to the conditions of the Private Equity
Credit Agreement (the "Equity Credit Agreement"), between the Subscriber and the
Company, the Company has agreed to issue and sell to the Subscriber up to
Fifteen Million Dollars ($15,000,000) of the common stock of the Company
("Subscribed Shares"), $.01 par value per share (the "Common Stock"), and
 
WHEREAS, to induce the Subscriber to execute and deliver the Equity Credit
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "Securities
Act"), and applicable state securities laws with respect to the Subscribed
Shares;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Subscriber
hereby agree as follows:
 
1.     DEFINITIONS.
 
(a) As used in this Agreement, the following terms shall have the following
meaning:
 
(i) "Potential Material Event" means any of the following: (A) the possession by
the Company of material information not ripe for disclosure in a Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
Registration Statement would be detrimental to the business and affairs of the
Company, or (B) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a Registration Statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that the Registration Statement would be materially
misleading absent the inclusion of such information.
 
(ii) "Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospects that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
prospectus, including post-effective amendments, and all material incorporated
by reference in such prospectus.
 
(iii) "Register," "registered" and "registration" refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities
 
 
 

--------------------------------------------------------------------------------

 
Act and pursuant to Rule 415 under the Securities Act or any successor rule
providing for offering securities on a delayed or continuous basis ("Rule 415"),
and the declaration or ordering of effectiveness of such Registration Statement
by the United States Securities and Exchange Commission (the "SEC").
 
(iv) "Registrable Securities" means the Subscribed Shares.
 
(v) "Registration Statement" means a registration statement of the Company under
the Securities Act.
 
(vi) "Subscription Date" means the date of this Agreement.
 
(vii) "Subscriber" has the meaning set forth in the preamble to this Agreement.
 
(b) Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth in the Equity Credit Agreement.
 
 
2.     REGISTRATION.
 
(A) MANDATORY REGISTRATION. The Company shall prepare and file with the SEC, no
later than thirty (30) business days from the date of this Agreement ("Filing
Date"), a Registration Statement registering for distribution by the Subscriber
pursuant to Rule 457(o) of the Securities Act, 7,334,996 shares of Common Stock
under the Equity Credit Agreement. Such Registration Statement shall state that,
in accordance with the Securities Act, it also covers such indeterminate number
of additional shares of Common Stock as may become issuable to prevent dilution
resulting from stock splits or stock dividends.
 
(B) TERMINATION. If the Registration Statement covering the Registrable
Securities required to be filed by the Company pursuant to Section 2(a) hereof
is not declared effective within two hundred and seventy (270) days from the
Filing Date (the "Effective Date"), then the commitment contained in the Equity
Credit Agreement and in this Agreement (the "Commitment") shall terminate.
 
 
3.     OBLIGATIONS OF THE COMPANY.  In connection with the registration of the
Registrable Securities, the Company shall do each of the following:
 
(a) Prepare promptly, and file with the SEC by the Filing Date, a Registration
Statement with respect to not less than the number of Registrable Securities
provided in Section 2(a) above, and, thereafter, use all diligent efforts to
cause the Registration Statement relating to the Registrable Securities to
become effective the earlier of (i) five (5) business days after notice from the
SEC that the Registration Statement may be declared effective, or (ii) the
Effective Date, and keep the Registration Statement effective at all times until
the earliest of (A) the date that is one year after the completion of the last
Closing Date under the Equity Credit Agreement, (B) the date when the Subscriber
may sell all Registrable Securities under Rule 144 without volume limitations,
or (C) the date the Subscriber no longer owns any of the Registrable Securities
(collectively, the "Registration Period"), which Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
 
 
- 2 -

--------------------------------------------------------------------------------

 
(b) Prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective at all times during the Registration
Period, and, during the Registration Period, and comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Company covered by the Registration Statement until the expiration of the
Registration Period;
 
(c) Permit a single firm of counsel designated by Subscriber to review the
Registration Statement and all amendments and supplements thereto a reasonable
period of time (but not less than three (3) business days) prior to their filing
with the SEC, and not file any document in a form to which such counsel
reasonably objects, it being understood that such review and objections shall
relate exclusively to matters in the Registration Statement or omitted therefrom
affecting any or all of the Equity Credit Agreement, Subscriber and the
Registrable Securities or compliance with the terms of this Agreement or the
other Transaction Documents;
 
(d) Notify Subscriber and Subscriber's legal counsel identified to the Company
("Subscriber's Counsel") (and, in the case of (i)(A) below, not less than five
(5) business days prior to such filing) and (if requested by any such person)
confirm such notice in writing no later than one (1) business day following the
day (i): (A) when a prospectus or any prospectus supplement or post-effective
amendment to the Registration Statement is proposed to be filed; (B) whenever
the SEC notifies the Company whether there will be a "review" of such
Registration Statement; and (C) with respect to the Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or any other Federal or state governmental authority for
amendments or supplements to the Registration Statement or the prospectus or for
additional information; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement covering any or all
of the Registrable Securities or the initiation of any proceedings for that
purpose; (iv) if at any time any of the representations or warranties of the
Company contained in any agreement contemplated hereby ceases to be true and
correct in all material respects; (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (vi) of the occurrence of any event that to the knowledge of the
Company makes any statement made in the Registration Statement or the prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, the prospectus or other documents so that, in the case
of the Registration Statement or the prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
 
(e) Furnish to Subscriber and Subscriber's Counsel, (i) promptly after the same
is prepared and publicly distributed, filed with the SEC, or received by the
Company, one (1) copy of the Registration Statement, each preliminary prospectus
and the prospectus, and each amendment or supplement thereto, all correspondence
to, with, or from the SEC and (ii) such number of copies of a prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents, as the Subscriber may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by the
Subscriber;
 
 
- 3 -

--------------------------------------------------------------------------------

 
(f) Use all diligent efforts to (i) register and/or qualify the Registrable
Securities covered by the Registration Statement under such other securities or
blue sky laws of such jurisdictions as the Subscriber may reasonably request and
in which significant volumes of shares of Common Stock are traded, (ii) prepare
and file in those jurisdictions such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof at all times during the
Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualification in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(f), (B) subject itself to general taxation in any such jurisdiction,
(C) file a general consent to service of process in any such jurisdiction, (D)
provide any undertakings that cause more than nominal expense or burden to the
Company or (E) make any change in its charter or by-laws or any then existing
contracts;
 
(g) As promptly as practicable after becoming aware of such event, notify the
Subscriber of the happening of any event of which the Company has knowledge, as
a result of which the prospectus included in the Registration Statement, as then
in effect, includes any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading ("Registration Default"), and use all diligent efforts to promptly
prepare a supplement or amendment to the Registration Statement or other
appropriate filing with the SEC to correct such untrue statement or omission,
and any other necessary steps to cure the Registration Default, and deliver a
number of copies of such supplement or amendment to the Subscriber as the
Subscriber may reasonably request. Failure to file such supplement or amendment
to the Registration Statement with the SEC within twenty (20) business days
shall result in the Company incurring liquidated damages of 1% of the cost of
all Registrable Securities then held by the Subscriber for each twenty (20)
business day period or portion thereof, beginning on the twenty-first (21st)
business day after the Registration Default and terminating on the date such
supplement or amendment to the Registration Statement is filed with the SEC.
 
(h) As promptly as practicable after becoming aware of such event, notify the
Subscriber (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any notice of effectiveness or any
stop order or other suspension of the effectiveness of the Registration
Statement;
 
(i) Notwithstanding the foregoing, if at any time or from time to time after the
date of effectiveness of the Registration Statement, the Company notifies
Subscriber in writing of the existence of a Potential Material Event ("Blackout
Notice"), Subscriber shall not offer or sell any Registrable Securities, or
engage in any other transaction involving or relating to the Registrable
Securities, from the time of the giving of notice with respect to a Potential
Material Event until Subscriber receives written notice from the Company that
such Potential Material Event either has been disclosed to the public or no
longer constitutes a Potential Material Event; provided, however, that the
Company may not so suspend the right to such holders of Registrable Securities
for more than two ten (10) day periods in the aggregate during any 12-month
period
 
 
- 4 -

--------------------------------------------------------------------------------

 
("Blackout Period") with at least a ten (10) Business Day interval between such
periods, during the periods the Registration Statement is required to be in
effect;
 
(j) Use its commercially reasonable efforts, if eligible, either to (i) cause
all the Registrable Securities covered by the Registration Statement to be
listed on a national securities exchange and on each additional national
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation of all the Registrable Securities covered by the Registration
Statement as a National Association of Securities Dealers Automated Quotations
System ("Nasdaq") "Small Capitalization" within the meaning of Rule 11Aa2-1 of
the SEC under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and the quotation of the Registrable Securities on the Nasdaq Small Cap
Market; or if, despite the Company's commercially reasonable efforts to satisfy
the preceding clause (i) or (ii), the Company is unsuccessful in doing so, to
secure NASD authorization and quotation for such Registrable Securities on the
over-the-counter bulletin board and, without limiting the generality of the
foregoing, to arrange for at least two market makers to register with the
National Association of Securities Dealers, Inc. ("NASD") as such with respect
to such Registrable Securities; provided, however, that the Subscriber
acknowledges that the Company does not currently meet the requirements for
listing on a national securities exchange or the Nasdaq Small Cap Market
pursuant to (i) or (ii) and that nothing in this section shall be construed to
require the Company to pursue such qualification until such time as the Company
satisfies such requirements for a period of not less than forty-five (45) days;
 
(k) Provide a transfer agent for the Registrable Securities not later than the
Effective Date;
 
(l) Cooperate with the Subscriber to facilitate the timely preparation and
delivery of certificates for the Registrable Securities to be offered pursuant
to the Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts as the case may be, as the
Subscriber may reasonably request and registration in such names as the
Subscriber may request; and, within five (5) business days after a Registration
Statement which includes Registrable Securities is ordered effective by the SEC,
the Company shall deliver, and shall cause legal counsel selected by the Company
to deliver, to the transfer agent for the Registrable Securities (with copies to
the Subscriber) an appropriate instruction and opinion of such counsel, if so
required by the Company's transfer agent; and
 
(m) Take all other reasonable actions necessary to expedite and facilitate
distribution to the Subscriber of the Registrable Securities pursuant to the
Registration Statement.
 
 
4.     OBLIGATIONS OF THE SUBSCRIBER. In connection with the registration of the
Registrable Securities, the Subscriber shall have the following obligations:
 
(a) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of the Subscriber that the Subscriber shall timely
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and shall timely execute such
documents in connection with such registration as the Company may reasonably
request;
 
 
- 5 -

--------------------------------------------------------------------------------

 
(b) The Subscriber, by such Subscriber's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder; and
 
(c) The Subscriber agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or 3(h) above
(except for an SEC notice of effectiveness), the Subscriber will immediately
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until the Subscriber receives the
copies of the supplemented or amended prospectus contemplated by Section 3(g) or
3(h) and, if so directed by the Company, the Subscriber shall deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Subscriber's possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.
 
 
5.     EXPENSES OF REGISTRATION. (a) All reasonable expenses (other than
underwriting discounts and commissions) incurred in connection with
Registrations, filings or qualifications pursuant to Section 3, including,
without limitation, all Registration, listing, and qualifications fees, printers
and accounting fees, and the fees and disbursements of counsel for the Company
shall be borne by the Company.
 
(b) Except as otherwise provided for in Schedule 5(b) attached hereto, the
Company nor any of its subsidiaries has, as of the date hereof, and the Company
shall not on or after the date of this Agreement, enter into any agreement with
respect to its securities that is inconsistent with the rights granted to
Subscriber in this Agreement or otherwise conflicts with the provisions hereof.
Except as otherwise provided for in Schedule 5(b), the Company has not
previously entered into any agreement granting any registration rights with
respect to any of its securities to any person. Except as otherwise provided for
in this Section 5, and without limiting the generality of the foregoing, without
the written consent of Subscriber, the Company shall not grant to any person the
right to request the Company to Register any securities of the Company under the
Securities Act unless the rights so granted are subject in all respects to the
prior rights in full of Subscriber set forth herein, and are not otherwise in
conflict or inconsistent with the provisions of this Agreement and the other
Transaction Documents.
 
 
6.     INDEMNIFICATION. After Registrable Securities are included in a
Registration Statement under this Agreement:
 
(a) To the extent permitted by law, the Company will indemnify and hold
harmless, the Subscriber, the directors, if any, of such Subscriber, the
officers, if any, of such Subscriber, each person, if any, who controls the
Subscriber within the meaning of the Securities Act or the Exchange Act (each,
an "Indemnified Person"), against any losses, claims, damages, liabilities or
expenses (joint or several) incurred (collectively, "Claims") to which any of
them may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any post-effective amendment thereof or the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading, (ii)
any untrue statement or alleged untrue statement of a material
 
 
- 6 -

--------------------------------------------------------------------------------

 
fact contained in the final prospectus (as amended or supplemented, if the
Company files any amendment thereof or supplement thereto with the SEC) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading or (iii) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation under the Securities Act, the
Exchange Act or any state securities law (the matters in the foregoing clauses
(i) through (iii) being collectively referred to as "Violations"). Subject to
clause (b) of this Section 6, the Company shall reimburse the Subscriber,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a) shall not (i) apply to any Claims arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of any
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto, if
such Registration Statement was timely made available by the Company pursuant to
Section 3(b) hereof; (ii) with respect to any preliminary prospectus, inure to
the benefit of any such person from whom the person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any person controlling such person) if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
in the final prospectus, as then amended or supplemented, if such final
prospectus was timely made available by the Company pursuant to Section 3(b)
hereof; (iii) be available to the extent such Claim is based on a failure of the
Subscriber to deliver or cause to be delivered the Prospectus made available by
the Company; (iv) apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld; or (v) apply to the extent that such
Claims are caused by, result from or arise out of any breach of this Agreement
by the Subscriber or any intentionally wrongful or grossly negligent conduct by
the Subscriber. The Subscriber will indemnify the Company and its officers,
directors and agents (including legal counsel) (each, an "Indemnified Person")
against any claims arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company, by or on behalf of such Subscriber, expressly for use in connection
with the preparation of the Registration Statement, or arising out of or based
upon a failure of the Subscriber to deliver or cause to be delivered the
Prospectus made available by the Company, subject to such limitations and
conditions set forth in the previous sentence. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
any Indemnified Person.
 
(b) Promptly after receipt by an Indemnified Person under this Section 6 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 6, deliver to the indemnifying
party a written notice of the commencement thereof. In case any such action is
brought against any Indemnified Person, and it notifies the indemnifying party
of the commencement thereof, the indemnifying party will be entitled to
participate in, and, to the extent that it so desires, jointly with any other
indemnifying party similarly notified, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person. Subject to the provisions herein stated and after notice from
 
 
- 7 -

--------------------------------------------------------------------------------

 
the indemnifying party to such Indemnified Person of its election to assume
control of the defense thereof, the indemnifying party will not be liable to
such Indemnified Person under this Section 6 for any legal or other
out-of-pocket expenses subsequently incurred by such Indemnified Person in
connection with the defense thereof other than reasonable costs of
investigation, unless the indemnifying party shall not pursue the action to its
final conclusion. The Indemnified Person shall have the right to employ separate
counsel in any such action and to participate in the defense thereof, but the
fees and reasonable out-of-pocket expenses of such counsel shall not be at the
expense of the indemnifying party if the indemnifying party has assumed the
defense of the action with counsel reasonably satisfactory to the Indemnified
Person. The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person under this Section
6, except to the extent that the indemnifying party is prejudiced in its ability
to defend such action. The indemnification required by this Section 6 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable.
 
 
7.     CONTRIBUTION. To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that (a) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 6; (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation; and (c)
contribution by any seller of Registrable Securities shall be limited in amount
to the net proceeds received by such seller from the sale of such Registrable
Securities.
 
 
8.     REPORTS UNDER EXCHANGE ACT. With a view to making available to the
Subscriber the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Subscriber to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to use its reasonable best efforts to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act;
 
(c) furnish to the Subscriber so long as the Subscriber owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company
solely if unavailable by EDGAR, and (iii) such other information as may be
reasonably requested to permit the Subscriber to sell such securities pursuant
to Rule 144 without registration; and
 
 
- 8 -

--------------------------------------------------------------------------------

 
(d) at the request of the Subscriber, give its Transfer Agent instructions
(supported by an opinion of Company counsel, if required or requested by the
Transfer Agent) to the effect that, upon the Transfer Agent's receipt from such
Subscriber of:
 
(i) a certificate (a "Rule 144 Certificate") certifying (A) that such Subscriber
has held the shares of Registrable Securities which the Subscriber proposes to
sell (the "Securities Being Sold") for a period of not less than (1) year and
(B) as to such other matters as may be appropriate in accordance with Rule 144
under the Securities Act, and
 
(ii) an opinion of Subscriber's counsel, acceptable to the Company, that, based
on the Rule 144 Certificate, the Securities Being Sold may be sold pursuant to
the provisions of Rule 144, even in the absence of an effective Registration
Statement, the Transfer Agent is to effect the transfer of the Securities Being
Sold and issue to the buyer(s) or transferee(s) thereof one or more stock
certificates representing the transferred Securities Being Sold without any
restrictive legend and without recording any restrictions on the transferability
of such shares on the Transfer Agent's books and records (except to the extent
any such legend or restriction results from facts other than the identity of the
Subscriber, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Subscriber). If the Transfer Agent requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.
 
 
9.     MISCELLANEOUS.
 
(A) REGISTERED OWNERS. A person or entity is deemed to be a holder of
Registrable Securities whenever such person or entity owns of record such
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities, who shall provide a bond or other form of satisfactory
protection to the Company so as to cover contingent liability against other
claimants.
 
(B) RIGHTS CUMULATIVE; WAIVERS. The rights of each of the parties under this
Agreement are cumulative. The rights of each of the parties hereunder shall not
be capable of being waived or varied other than by an express waiver or
variation in writing. Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right. Any defective or partial exercise of any of such rights shall not
preclude any other or further exercise of that or any other such right. No act
or course of conduct or negotiation on the part of any party shall in any way
preclude such party from exercising any such right or constitute a suspension or
any variation of any such right.
 
(C) BENEFIT; SUCCESSORS BOUND. This Agreement and the terms, covenants,
conditions, provisions, obligations, undertakings, rights, and benefits hereof,
shall be binding upon, and shall inure to the benefit of, the undersigned
parties and their heirs, executors, administrators, representatives and
successors.
 
 
- 9 -

--------------------------------------------------------------------------------

 
(D) ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof. There are no promises,
agreements, conditions, undertakings, understandings, warranties, covenants or
representations, oral or written, express or implied, between them with respect
to this Agreement or the matters described in this Agreement, except as set
forth in this Agreement and in the other documentation relating to the
transactions contemplated by this Agreement. Any such promises, agreements,
conditions, undertakings, understandings, warranties, covenants or
representations shall not be used to interpret or constitute this Agreement.
 
(E) [INTENTIONALLY OMITTED]
 
(F) [INTENTIONALLY OMITTED]
 
(G) SEVERABILITY. Each part of this Agreement is intended to be severable. In
the event that any provision of this Agreement is found by any court or other
authority of competent jurisdiction to be illegal or unenforceable, such
provision shall be severed or modified to the extent necessary to render it
enforceable and as so severed or modified, this Agreement shall continue in full
force and effect.
 
(H) NOTICES. Notices required or permitted to be given hereunder shall be in
writing and shall be deemed to be given as provided in the Equity Credit
Agreement.
 
(I) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE WHOLLY
PERFORMED IN SUCH STATE AND WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
REGARDING THE CONFLICT OF LAWS. EACH OF THE PARTIES CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL COURTS WHOSE DISTRICTS ENCOMPASS THE COUNTY OF NEW
YORK OR THE STATE COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW
YORK IN CONNECTION WITH ANY DISPUTE ARISING UNDER THIS AGREEMENT AND HEREBY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION BASED ON FORUM NON CONVENIENS, TO THE BRINGING OF ANY SUCH PROCEEDING
IN SUCH JURISDICTIONS.
 
(J) JURY TRIAL WAIVER. THE COMPANY AND SUBSCRIBER HEREBY WAIVE A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THE TRANSACTION DOCUMENTS
 
(K) CONSENTS. The person signing this Agreement on behalf of each party hereby
represents and warrants that he has the necessary power, consent and authority
to execute and deliver this Agreement on behalf of that party.
 
(L) FURTHER ASSURANCES. In addition to the instruments and documents to be made,
executed and delivered pursuant to this Agreement, the parties hereto agree to
make, execute and deliver or cause to be made, executed and delivered, to the
requesting party such
 
 
- 10 -

--------------------------------------------------------------------------------

 
other instruments and to take such other actions as the requesting party may
reasonably require to carry out the terms of this Agreement and the transactions
contemplated hereby.
 
(M) SECTION HEADINGS. The Section headings in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(N) CONSTRUCTION. Unless the context otherwise requires, when used herein, the
singular shall be deemed to include the plural, the plural shall be deemed to
include each of the singular, and pronouns of one or no gender shall be deemed
to include the equivalent pronoun of the other or no gender.
 
(O) EXECUTION IN COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement. This Agreement, once executed by a party,
may be delivered to the other party hereto by telephone line facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement. A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto.
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
 
 

           
COMPANY:
      GLOBAL MATRECHS, INC.  
   
   
    By:   /s/ Michael Sheppard  

--------------------------------------------------------------------------------

Name: Michael Sheppard
  Title:   President 

 
 
 
 

        SUBSCRIBER:       BRITTANY CAPITALMANAGEMENT LTD  
   
   
  By:   /s/ Barry W. Herman  

--------------------------------------------------------------------------------

Name: Barry W. Herman   Title:   President

 
 
 
 
 
 
 
 
 


 


 
 
- 12 -

--------------------------------------------------------------------------------

 